EXHIBIT 10.4   
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.
 
KL ENERGY CORP.
 
SECURED CONVERTIBLE PROMISSORY NOTE
 
$ _____________
July1st, 2011
     
Rapid City, South Dakota

 
FOR VALUE RECEIVED, KL Energy Corp., a Nevada corporation (the
“Company”),  promises to pay to _____________ (“Investor”), or its registered
assigns, in lawful money of the United States of America the principal sum of
_________________________________________ US Dollars ($____________), or such
lesser amount as shall equal the outstanding principal amount hereof, together
with interest from the date of this Note on the unpaid principal balance at a
rate equal to 10.00% per annum, computed on the basis of the actual number of
days elapsed and a year of 365 days.  All unpaid principal, together with any
then unpaid and accrued interest and other amounts payable hereunder, shall be
due and payable on the earlier of (i) the date that is nine (9) months from the
issuance date of the Note (the “Maturity Date”), or (ii) when, upon or after the
occurrence of an Event of Default (as defined below), such amounts are declared
due and payable by Investor or made automatically due and payable in accordance
with the terms hereof.
 
This Note is issued to replace the convertible promissory note issued to
Investor (the “November Note”) pursuant to that certain Note Purchase Agreement
dated November 22nd 2010 (as amended, modified or supplemented, the “Purchase
Agreement”) between the Company and the Investors (as defined in the Purchase
Agreement).  Investor shall have surrendered the originally executed November
Note to the Company for cancellation prior to the issuance of this Note to
Investor, and by Investor’s acceptance of this Note, Investor hereby
acknowledges that the November Note is effectively cancelled and of no force and
effect.  This Note shall only be effective if Investor has executed the
acknowledgement at the signature page of this Note.  By executing the
acknowledgement of this Note, Investor hereby agrees and acknowledges that the
Security Agreement dated November 22nd 2010 by the Company and Investor and any
security interests underlying the November Note are hereby terminated, and
Investor authorizes the Company to file any UCC termination statements necessary
as determined by the Company.

 
 

--------------------------------------------------------------------------------

 
 
THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY A SECURITY AGREEMENT (THE
“SECURITY AGREEMENT”) DATED AS OF THE DATE HEREOF AND EXECUTED BY COMPANY FOR
THE BENEFIT OF INVESTOR.  ADDITIONAL RIGHTS OF INVESTOR ARE SET FORTH IN THE
SECURITY AGREEMENT.
 
The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:
 
1.      Definitions. As used in this Note, the following capitalized terms have
the following meanings:
 
(a)     the “Company” includes the corporation initially executing this Note and
any Person which shall succeed to or assume the obligations of the Company under
this Note.
 
(b)     “Event of Default” has the meaning given in Section 3 hereof.
 
(c)     “Investor” shall mean the Person specified in the introductory paragraph
of this Note or any Person who shall at the time be the registered holder of
this Note.  A reference to a Lien of Investor or a security agreement executed
in favor of Investor shall be deemed to include a Lien granted to a collateral
agent on behalf of Investor and a security agreement executed in favor of a
collateral agent on behalf of Investor, respectively.
 
(d)     “Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the Uniform
Commercial Code or comparable law of any jurisdiction.
 
(e)     “Liquidity Event” shall mean (i) a merger of the Company with or into
another entity (if after such merger the holders of a majority of the Company’s
voting securities immediately prior to the transaction do not hold a majority of
the voting securities of the successor entity); or (ii) a sale by the Company of
all or substantially all of its assets.
 
(f)      “Majority in Interest” shall mean more than 50% of the aggregate
outstanding principal amount of the Notes issued pursuant to the Purchase
Agreement.
 
(g)     “Purchase Agreement” has the meaning given in the introductory paragraph
hereof.
 
(h)     “Obligations” shall mean and include all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by the Company to Investor
of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of this Note, the Purchase
Agreement and the Security Agreement, including, all interest, fees, charges,
expenses, attorneys’ fees and costs and accountants’ fees and costs chargeable
to and payable by the Company hereunder and thereunder, in each case, whether
direct or indirect, absolute or contingent, due or to become due, and whether or
not arising after the commencement of a proceeding under Title 11 of the United
States Code (11 U. S. C. Section 101 et seq.), as amended from time to time
(including post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding.

 
-2-

--------------------------------------------------------------------------------

 
 
(i)      “Person” shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.
 
(j)      “Securities Act” shall mean the Securities Act of 1933, as amended.
 
(k)     “Security Agreement” has the meaning given in the introductory
paragraphs to this Note.
 
(l)      “Transaction Documents” shall mean this Note, each of the other Notes
issued under the Purchase Agreement, the Purchase Agreement, and the Security
Agreement.
 
2.      Interest.  Interest shall accrue on this Note at the rate of ten percent
(10%) per annum until the outstanding principal amount hereof shall be paid in
full at maturity.
 
3.      Events of Default.  The occurrence of any of the following shall
constitute an “Event of Default” under this Note and the other Transaction
Documents:
 
(a)     Failure to Pay.  The Company shall fail to pay (i) when due any
principal or interest payment on the due date hereunder or (ii) any other
payment required under the terms of this Note on the date due and such payment
shall not have been made within five days of the Company’s receipt of Investor’s
written notice to the Company of such failure to pay; or
 
(b)    Voluntary Bankruptcy or Insolvency Proceedings.  The Company shall
(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) become insolvent (as such term
may be defined or interpreted under any applicable statute), (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or
 
(c)     Involuntary Bankruptcy or Insolvency Proceedings.  Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 30
days of commencement.

 
-3-

--------------------------------------------------------------------------------

 
 
4.      Rights of Investor upon Default.  Upon the occurrence or existence of
any Event of Default (other than an Event of Default described in Sections 3(b)
or 3(c)) and at any time thereafter during the continuance of such Event of
Default, Investor may, with the consent of a Majority in Interest of the holders
of the Notes issued under the Purchase Agreement, by written notice to the
Company, declare all outstanding Obligations payable by the Company hereunder to
be immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived.  Upon the
occurrence or existence of any Event of Default described in Sections 3(b) and
3(c), immediately and without notice, all outstanding Obligations payable by the
Company hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived.  In addition to the foregoing remedies, upon
the occurrence or existence of any Event of Default and subject to the consent
of a Majority in Interest of the holders of the Notes issued under the Note
Purchase Agreement, Investor may exercise any other right power or remedy
granted to it by the Transaction Documents or otherwise permitted to it by law,
either by suit in equity or by action at law, or both.
 
5.      Conversion.
 
(a)     Qualified Equity Financing.  In the event the Company consummates, prior
to the Maturity Date an equity financing pursuant to which it sells shares of
its preferred stock (the “Preferred Stock”) or shares of its Common Stock for an
amount of not less than $20,000,000 of committed funds with an initial tranche
of not less that $10,000,000, excluding any and all notes which are converted
into Preferred Stock or Common Stock, as applicable (including this Note and the
other Notes issued under the Purchase Agreement), and with the principal purpose
of raising capital (a “Qualified Equity Financing”), and (i) the Petrobras JDA
objectives have been reached and validated by Petrobras and Petrobras has
commenced acquisition of the license for at least $5,000,000 and (ii) the
Petrobras JDA contract amendment has been signed for at least $3,500,000, then
at the election of the Company up to 50% of  the outstanding principal amount
and the accrued but unpaid interest under this Note will be converted in full
into shares of the Preferred Stock or Common Stock, as applicable, at $0.05
(five cents) per share.  In addition, the outstanding principal amount and the
accrued but unpaid interest under this Note will be converted in full into
shares of the Preferred Stock or Common Stock, as applicable, at $0.05 (five
cents) per share, at any time while this Note is outstanding, at the option of
the Investor.
 
(b)     At the time of conversion the Investor shall surrender this Note, duly
endorsed, at the office of the Company and shall give written notice to the
Company at its principal corporate office, stating therein the amount of the
unpaid principal amount of this Note to be converted and the name or names in
which the certificate or certificates for shares subject to conversion are to be
issued.  The Company shall, as soon as practicable thereafter, issue and deliver
at such office to Investor a certificate or certificates for the number of
shares to which Investor shall be entitled upon conversion (bearing such legends
as are required by the purchase agreement and applicable state and federal
securities laws in the opinion of counsel to the Company) together with any
other securities and property to which Investor is entitled upon such conversion
under the terms of this Note, including a check payable to Investor for any cash
amounts payable as described in Section 5(c).  The conversion shall be deemed to
have been made immediately prior to the close of business on the date of the
surrender of this Note, and the Person or Persons entitled to receive the shares
of Common Stock upon such conversion shall be treated for all purposes as the
record Investor or Investors of such shares of Common Stock as of such date.

 
-4-

--------------------------------------------------------------------------------

 
 
(c)     Fractional Shares; Interest; Effect of Conversion.  No fractional shares
shall be issued upon conversion of this Note.  In lieu of the Company issuing
any fractional shares to Investor upon the conversion of this Note, the Company
shall pay to Investor an amount equal to the product obtained by multiplying the
conversion price by the fraction of a share not issued pursuant to the previous
sentence.  Upon conversion of this Note in full and the payment of any amounts
specified in this Section 5(c), the Company shall be forever released from all
its obligations and liabilities under this Note.
 
6.      Successors and Assigns.  Subject to the restrictions on transfer
described in Sections 8 and 9 below, the rights and obligations of the Company
and Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
7.      Waiver and Amendment.  Any provision of this Note may be amended, waived
or modified upon the written consent of the Company and the holders of a
Majority in Interest.
 
8.      Transfer of this Note or Securities Issuable on Conversion Hereof.  With
respect to any offer, sale or other disposition of this Note or securities into
which such Note may be converted, Investor will give written notice to the
Company prior thereto, describing briefly the manner thereof, together with a
written opinion of Investor’s counsel, or other evidence if reasonably
satisfactory to the Company, to the effect that such offer, sale or other
distribution may be effected without registration or qualification (under any
federal or state law then in effect).  Upon receiving such written notice and
reasonably satisfactory opinion, if so requested, or other evidence, the
Company, as promptly as practicable, shall notify Investor that Investor may
sell or otherwise dispose of this Note or such securities, all in accordance
with the terms of the notice delivered to the Company.  If a determination has
been made pursuant to this Section 8 that the opinion of counsel for Investor,
or other evidence, is not reasonably satisfactory to the Company, the Company
shall so notify Investor promptly after such determination has been made.  Each
Note thus transferred and each certificate representing the securities thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Securities Act, unless in
the opinion of counsel for the Company such legend is not required in order to
ensure compliance with the Securities Act.  the Company may issue stop transfer
instructions to its transfer agent in connection with such
restrictions.  Subject to the foregoing, transfers of this Note shall be
registered upon registration books maintained for such purpose by or on behalf
of the Company.  Prior to presentation of this Note for registration of
transfer, the Company shall treat the registered holder hereof as the owner
and  holder of this Note for the purpose of receiving all payments of principal
and interest hereon and for all other purposes whatsoever, whether or not this
Note shall be overdue and the Company shall not be affected by notice to the
contrary.
 
9.      Assignment by the Company.  Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of the holders of a Majority in Interest.

 
-5-

--------------------------------------------------------------------------------

 
 
10.    Notices.  All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Note Purchase Agreement, or at such other address or facsimile
number as the Company shall have furnished to Investor in writing.  All such
notices and communications will be deemed effectively given the earlier of
(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation),
(iv) one business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.
 
11.    Usury. In the event any interest is paid on this Note which is deemed to
be in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.
 
12.    Waivers. The Company hereby waives notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.
 
13.    Governing Law.  This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of Nevada, without regard to the conflicts of law provisions of the
State of Nevada, or of any other state.
 
[Signature Page Follows]

 
-6-

--------------------------------------------------------------------------------

 
 
The Company has caused this Note to be issued as of the date first written
above.



 
KL ENERGY CORP.
 
a Nevada corporation
       
By:
   
Name:
Peter Gross
 
Title:
President and CEO

 
ACKNOWLEDGEMENT:
 
The undersigned Investor hereby acknowledges and agrees to the terms and
conditions set forth in this Note, including, without limitation, the conditions
pursuant to which the Note is issued to the undersigned.



 
“INVESTOR”
         
(Name of Investor)
         
(Signature)
         
(Name and title of signatory, if applicable)

 
 
 

--------------------------------------------------------------------------------

 
 